Case 1:20-cv-00308-JAO-RT Document 5 Filed 07/28/20 Page 1 of 6          PageID #: 6




                   IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF HAWAII

NELSON NAHINU WAIKIKI,               )    CIVIL NO. 20-00308 JAO-RT
JR., #A4000254,                      )
                                     )    ORDER DENYING PETITION FOR
             Petitioner,             )    WRIT OF HABEAS CORPUS AND
                                     )    CERTIFICATE OF APPEALABILITY
             vs.                     )
                                     )
DONALD TRUMP, et al.,                )
                                     )
          Respondents.               )
____________________________

     ORDER DENYING PETITION FOR WRIT OF HABEAS CORPUS
             AND CERTIFICATE OF APPEALABILITY

      Pro se Petitioner Nelson Nahinu Waikiki, Jr. (“Petitioner”), who is

incarcerated at the Waiawa Correctional Facility, seeks a Writ of Habeas Corpus

for release from the custody of the State of Hawai‘i. Pet., ECF No. 1. Petitioner

alleges that the State of Hawai‘i and the United States lack jurisdiction over him

because he is a sovereign citizen of the Hawaiian Kingdom. The Court construes

the Petition as brought pursuant to 28 U.S.C. § 2254, and DENIES it as frivolous.

Any request for a certificate of appealability is DENIED.

                                I. THE PETITION

      The Petition states in pertinent part:
Case 1:20-cv-00308-JAO-RT Document 5 Filed 07/28/20 Page 2 of 6           PageID #: 7




              Hawaiian Kingdom Governance Authority / HKGA

          Under the authority of Hawaiian Kingdom Law: Declaration of
       Rights 1839, the UNITED STATES CONSTITUTION, and the Law
       of Nations. All “laws” that are repugnant to Hawaiian Kingdom and
       US Constitutional law are null and void. We the People, respectfully
           require the individuals mentioned above to honor your oath.
       US CONSTITUTION Article 6 Clause 2 Supremacy of Treaties
                          (Hague + Geneva Conventions)

       Hawaii’s true status and Law is clarified and confirmed. Hawaiian
       Kingdom continues to be under an illegal 127 year US occupation.
         The time has come, to peacefully and intelligently correct this
                          ongoing international injury.
         HKGA is a provisional governance authority for the Hawaiian
                        Kingdom: Ko Hawaii Pae ‘Aina.
       By what lawful and verifiable claim does the United States continue
         to hold captive our beloved konohiki and Hawaiian national?

       You have 20 days from confirmation of service to respond to this
         lawful notice in writing. We need to coordinate the release of
         Nelson Nahinu Waikiki Jr. unto Hawaiian Kingdom custody.
                    Nation to nation settlement forthcoming.

ECF No. 1 at 1. The Petition is signed by Petitioner and eight others under

“#HKGA 4-23-20A / Hawaiian Kingdom Governance Authority.” Id.

                            II. LEGAL STANDARD

      A federal court may deny a habeas petition on the merits, before requiring a

respondent to answer, “when it is perfectly clear that the applicant does not raise

even a colorable federal claim.” Cassett v. Stewart, 406 F.3d 614, 624 (9th Cir.

2005) (adopting the standard set forth in Granberry v. Greer, 481 U.S. 129, 135

                                          2
Case 1:20-cv-00308-JAO-RT Document 5 Filed 07/28/20 Page 3 of 6              PageID #: 8




(1987)); see 28 U.S.C. § 2254(b)(2) (“An application for a writ of habeas corpus

may be denied on the merits, notwithstanding the failure of the applicant to

exhaust the remedies available in the courts of the State.”); see also Rule 4 of the

Rules Governing Section 2254 Cases in the United States District Courts (“If it

plainly appears from the petition and any attached exhibits that the petitioner is not

entitled to relief in the district court, the judge must dismiss the petition and direct

the clerk to notify the petitioner.”).

      A federal court may entertain an application for writ of habeas corpus under

§ 2254 only “on the ground that [petitioner] is in custody in violation of the

Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a). Thus,

a petition must state facts that “point to a real possibility of constitutional error.”

See O’Bremski v. Maass, 915 F.2d 418, 420 (9th Cir. 1990) (quoting Blackledge v.

Allison, 431 U.S. 63, 75 n.7 (1977) (internal quotation marks omitted)).

                                  III. DISCUSSION

      Hawai‘i was admitted to the Union in 1959, and it is clearly one of the

United States of America. See Hawaii Statehood Admissions Act, Pub. L. No.

86–3, 73 Stat. 4 (1959). Neither the Territory of Hawaii nor the Hawaiian

Kingdom is recognized by the federal government; nor are those claiming

citizenship of either non-existent entity entitled to any privileges or immunities by

                                            3
Case 1:20-cv-00308-JAO-RT Document 5 Filed 07/28/20 Page 4 of 6          PageID #: 9




virtue of this putative citizenship. See United States v. Lorenzo, 995 F.2d 1448,

1456 (9th Cir. 1993) (holding that the Hawaii district court has jurisdiction over

Hawaii residents claiming they are citizens of the Sovereign Kingdom of Hawaii);

Kupihea v. United States, Civ No. 09-00311 SOM/KSC, 2009 WL 2025316, at *2

(D. Haw. July 10, 2009) (dismissing complaint seeking release from prison on the

basis that plaintiff is a member of the Kingdom of Hawaii and noting that such

basis is “patently frivolous”).

      Hawai‘i state courts similarly reject claims premised on the alleged

sovereignty of the laws of the Territory or Kingdom of Hawai‘i, finding that the

Kingdom of Hawai‘i is no longer recognized as a sovereign state by either the

United States or the State of Hawai‘i. See State v. Kaulia, 128 Hawai‘i 479, 487,

291 P.3d 377, 385 (2013) (“Individuals claiming to be citizens of the [Hawaiian]

Kingdom and not of the State are not exempt from application of the State’s laws.”

(citations omitted)); State v. French, 77 Hawai‘i 222, 228, 883 P.2d 644, 650

(App. 1994) (“[T]here is no factual (or legal) basis for concluding that the

Hawaiian Kingdom exists as a state in accordance with recognized attributes of a

state’s sovereign nature.” (internal quotation marks, brackets, and citation

omitted)).

      Petitioner is clearly subject to the criminal laws of the State of Hawai‘i and

                                          4
Case 1:20-cv-00308-JAO-RT Document 5 Filed 07/28/20 Page 5 of 6            PageID #: 10




the United States. See Lorenzo, 995 F.2d at 1456 (rejecting defendants’ claim that

they were nationals of the Sovereign Kingdom of Hawaii and therefore not subject

to the jurisdiction of the district court); see also United States v. Gerads, 999 F.2d

1255, 1256 (8th Cir. 1993) (rejecting as frivolous assertion that appellants are

citizens of only “the Republic of Minnesota” and not citizens of the United

States); United States v. Masat, 948 F.2d 923, 934 (5th Cir. 1991) (rejecting as

“frivolous” defendant’s argument that he is a “freeman,” and thus, not subject to

the court’s jurisdiction).

      Petitioner’s argument that the State of Hawai‘i and the United States lack

jurisdiction over him because he is a sovereign citizen of the Hawaiian Kingdom

is legally frivolous. Petitioner fails to show that his conviction violated the

Constitution, laws, or treaties of the United States and his Petition is subject to

dismissal. See 28 U.S.C. § 2254(a).

                               IV. CONCLUSION

      The Petition is DENIED with prejudice as patently frivolous and for failure

to state any claim on which relief can be granted. Consequently, Petitioner cannot

demonstrate that “jurists of reason would find it debatable whether the petition

states a valid claim of the denial of a constitutional right” or that this decision was

procedurally incorrect, and any request for a certificate of appealability is

                                           5
Case 1:20-cv-00308-JAO-RT Document 5 Filed 07/28/20 Page 6 of 6                                PageID #: 11




DENIED. Slack v. McDaniel, 529 U.S. 473, 484 (2000).

        The Clerk is DIRECTED to close the case and terminate the action. Any

pending motions are DISMISSED.

                 IT IS SO ORDERED.

                 DATED: Honolulu, Hawai‘i, July 28, 2020.




Waikiki v. Trump, et al., Civ. No. 20-00308 JAO-RT; Order Denying Petition for Writ of Habeas Corpus and
Certificate of Appealability; Hab 2020 (dny pet and COA, Haw’n Sov. friv)

                                                       6
